TERMINATION OF PROPERTY MANAGEMENT AGREEMENT

        This TERMINATION OF PROPERTY MANAGEMENT AGREEMENT (the “Agreement”) is
made and entered as of the 31st day of December, 2008 by and between (i)
RESIDENTIAL MANAGEMENT COMPANY, a Kentucky corporation, successor by assignment
to NTS Residential Management Company) (“Residential”); (ii) NTS/VIRGINIA
DEVELOPMENT COMPANY, a Virginia corporation (“Owner”); and (iii) NTS MORTGAGE
INCOME FUND, a Delaware corporation (“Fund”). NTS RESIDENTIAL MANAGEMENT
COMPANY, a Kentucky corporation (“NTS Residential”) joins in this Agreement for
the purposes set forth in Paragraph 2 hereof.

RECITALS

    A.        Residential is the “Manager” (as successor to NTS Residential by
assignment) under that certain Property Management Agreement made and entered
into as of the 1st day of October, 1997 by and between Owner, the Fund and NTS
Residential (the “Property Management Agreement”) pursuant to which Residential
was retained by Owner to manage (a) the development and operations of a
single-family residential subdivision known as “Fawn Lake” located in
Spotsylvania County, Virginia (“Fawn Lake”), (b) the operations of the Fawn Lake
Country Club located in Spotsylvania County, Virginia, including without the
limitation, sales of memberships in Fawn Lake Country Club, and (c) the
operations of Fawn Lake Community Association, a Virginia nonprofit corporation
(“FLCA”) which was organized to own and/or manage, operate and maintain the
common area and common amenities of Lake Forest.

    B.        Owner, Fund and Residential desire to terminate the Property
Management Agreement as of December 31, 2008. This termination does not relate
in any way whatsoever to that certain Advisory Agreement by and between the NTS
Advisory Corporation and the Fund (“Advisory Agreement”). The Advisory Agreement
shall continue in full force and effect.

    C.        Owner, Fund and Residential are, simultaneously herewith,
terminating that certain Property Management Agreement dated October 1, 1997
between Residential (as successor to NTS Residential by assignment), NTS/Lake
Forest II Residential Corporation, a Kentucky corporation (“NTS/Lake Forest”)
and the Fund (the “Lake Forest Property Management Agreement”).

    D.        Capitalized terms used herein shall, unless otherwise expressly
defined herein have the meaning described to them in the Property Management
Agreement.

    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties covenant and agree as
follows:

AGREEMENT

    1.        Owner, Fund and Residential hereby terminate the Property
Management Agreement effective as of December 31, 2008.

--------------------------------------------------------------------------------

    2.        NTS Residential joins herein for the purposes of consenting and
agreeing to the termination of the Property Management Agreement and the
termination of any of NTS Residential’s rights, duties or obligations under the
Property Management Agreement.

    3.        The laws of the Commonwealth of Kentucky shall govern the
construction of this Agreement and the rights, remedies and duties of the
parties hereto without regard to its choice of law provisions.

    4.        This Agreement shall bind and benefit the parties hereto, and
their respective successors and assigns.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

RESIDENTIAL MANAGEMENT COMPANY

By: /s/ Gregory A. Wells
——————————————
Title: Executive Vice President



NTS/VIRGINIA DEVELOPMENT COMPANY

By: /s/ Brian F. Lavin
——————————————
Title: President



NTS MORTGAGE INCOME FUND

By: /s/ Brian F. Lavin
——————————————
Title: President



NTS RESIDENTIAL MANAGEMENT
COMPANY

By: /s/ Gregory A. Wells
——————————————
Title: Executive Vice President



2